E

UNITED STATES DISTRICT COURT

FIL

EASTERN DISTRICT OF TENNESSEE ) I
AT GREENEVILLE Clerk, U. S. District Court
Eastern District of Tennessee
At Greeneville

UNITED STATES OF AMERICA

)
) No. 2:21-CR- 30
V. )
) JUDGE ( keg RQ
RICHARD N. NAPIER )
a/k/a a person with the initials V.E.N. — ) FILED UNDER SEAL
)

INDICTMENT

COUNT ONE
(False Use of a Social Security Number, 42 U.S.C. § 408(a)(7)(B))

The Grand Jury charges that on or about June 2, 2020, within the Eastern District of
Tennessee and elsewhere, defendant, RICHARD N. NAPIER, using the alias of a person whose
initials are V.E.N., for any purpose, that is, to evade and avoid criminal liability for operating a
motor vehicle on a revoked driver’s license in violation of Tennessee law, did willfully,
knowingly, and with the intent to deceive, falsely represent that his Social Security account
number was 403-17-xxxx, when in fact, as defendant well knew, Social Security account number
403-17-xxxx was not assigned to defendant.

[42 U.S.C. § 408(a)(7)(B)]

COUNT TWO
(Aggravated Identity Theft, 18 U.S.C. § 1028A(a)(1))

The Grand Jury further charges that on or about June 2, 2020, within the Eastern District
of Tennessee and elsewhere, RICHARD N. NAPIER, using the alias of a person whose initials
are V.E.N., during and in relation to the felony violation of false use of a social security number
as alleged in Count One, above, did knowingly transfer, possess, and use, without lawful

authority, the means of identification of another person, that is, the name, date of birth, state of

Case 2:21-cr-00030-JRG-CRW Document 3 Filed 04/13/21 Page iof2 PagelD#: 3
Kentucky driver’s license number, and Social Security number of the actual person whose
initials are V.E.N.

[18 U.S.C. § 1028A(a)(1)}.

A TRUE BILL:

 

FRANCIS M. HAMILTON III
Adynig, United States Attorney

  
  
  

By:
Mac D. Heavener, III
Assistant United States Attorney

2

Case 2:21-cr-00030-JRG-CRW Document 3 Filed 04/13/21 Page 2of2 PagelD#: 4
